Title: To Thomas Jefferson from John Page, 24 April 1805
From: Page, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond Apl. 24th. 1805
                  
                  I submit the inclosed Plan of a Society to your consideration—At your leisure your Ideas repecting it will be acceptable to your sincere
                  Friend & obedt. Servant
                  
                     John Page 
                     
                  
                  
                     P.S.
                     As I have taken a Copy for Mr. Tucker, you need not return the Original. He is busily employed in collecting Pamphlets &c &c already.
                  
                  
                     J. P.
                  
                Enclosure
                                    
                     
                        Plan of an American historical, political, & philosophical Society, for collecting, preserving, multiplying and encouraging memorials relative to the political, civil, & national history of the United States, & of America in general.
                     
                     
                        The objects of the society may be
                     
                     
                        1. To collect all the authentic histories, voyages, journals, memoires, maps, and other memorials which have been published in Europe and America relative to the discovery, settlement, establishment, progress & improvement of the several States, Colonies, provinces, & Islands in America; including such as relate to the aboriginal inhabitants, their customs, manners, and character; and such also as relate to the geographical, topographical, & natural history of the American continent and Islands, with their respective productions & commerce.—And to preserve the same in well bound books, methodically arranged, according to their respective subjects & dates, in a public Library, to be established at the seat of the Government of the U.S.
                     
                        2. To collect, preserve, & arrange in like manner, all the Charters, Constitutions, Laws, Journals, and other memorials relative to the Government, civil institutions, civil history, & military operations, of the several Colonies now forming the United States, antecedent to their separation from the crown of great Britain, and from that period to the conclusion of the peace with that Government in 1783. Together which such essays and controversial writings as were published either in Europe or America at any time from the commencement of the Disputes between the two Countries, and all memoires, manuscripts, & other memorials respecting the same that can now be procured or obtained, either in America or Europe.
                     
                     
                        3. To collect, preserve, & arrange in like manner, all the Journals, Acts, proceedings, & propositions of the Congress of the United States, & of the several States, respecting the former Confederation, or the present Constitution of the United States, and all the Laws, and Acts of the Governt. of the United States, and of the respective States, since the adoption of the federal Constitution; and all Reports, Journals, Speeches, controversial essays, & occasional, or periodical publications, relative thereto, (including newspapers) which have heretofore appeared, or may hereafter appear, so far as the same can be collected.
                     
                     
                        4. To obtain a Charter of incorporation—to erect a Library, and appoint a Librarian to arrange, and keep the Books, and to preserve them from decay, by having them bound which may need it; &c. &c.
                     
                     
                        5. To choose a standing committee annually, (of whom three, at least, should reside at the seat of Government) whose charge it might be to select, and publish, annually or oftener, one or more volumes of a museum, printed in octavo, and bound, in which extracts, abridgments, or entire copies of such of the Collections of the society might be published, for the use of the members, and all other persons willing to purchase them, as they may judge more important, interesting, or curious. Each member of the Society to receive one Copy gratis.
                     
                     
                        6. The Library to be open every day, Sundays excepted, for six hours, and all persons admitted therein gratis.—and such as may chuse to take copies or extracts from any of the Books in the Library to be permitted to do so, gratis; but no book to be taken out of the Library.
                     
                     
                        7. To publish a complete catalogue of all the Collections of the Society, methodically arranged, annually. Copies of which to be furnished the members of the Society, gratis.
                     
                     
                        8. That standing committees be appointed in the principal town’s of every state for the purpose of purchasing the objects of the Institution within the state, in which they reside.
                     
                     
                        9. That the Society from time to time reprise such scarce & valuable books, as they may think proper, and publish the same for the benefit of the fund—that the members be furnished with copies of such books at an under-rate.
                     
                     
                        10. That every person at the time of becoming a member shall pay     Dollars, and     dollars ⅌ annum afterwards†, and a Treasurer appointed at the seat of Government to collect & account for the same to the Society.
                     
                     
                        11. That Donations from Congress, from the State Legislatures, or from Individuals, either of money, Books, or other objects of the Society be accepted—and suitable returns made of the publications by the Society.
                     
                     
                        †It is submitted with what sums it might be proper to fill up these blanks?
                  
                  
               